UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-159300 CELLDONATE INC. (Exact name of registrant as specified in its charter) Nevada None (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1111 Alberni Street, Suite 3606 Vancouver, British Columbia, CanadaV6E 4V2 (Address of principal executive offices, including zip code) (604) 899-2117 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesoNo o APPLICABLE ONLY TO CORPORATE ISSUERS As of November 12, 2010 the registrant’s outstanding common stock consisted of 22,910,000 shares. Table of Contents PART I – FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4. Controls and Procedures 7 PART II – OTHER INFORMATION 8 Item 1. Legal Proceedings 8 Item 2. Unregistered Sales of Equity Securities 8 Item 3. Defaults Upon Senior Securities 8 Item 4. (Removed and Reserved) 8 Item 5. Other Information 8 Item 6. Exhibits 8 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements The unaudited interim financial statements of Celldonate Inc. (“we”, “our”, “us”, the “Company”) follow. All currency references in this report are to U.S. dollars unless otherwise noted. CELLDONATE INC. (A Development Stage Company) September 30, 2010 Financial Statements (Unaudited – Expressed in US dollars) 2 CELLDONATE INC. (A Development Stage Company) Balance Sheets (Unaudited – Expressed in US dollars) September 30, 2010 March 31, 2010 Assets Current Cash $ $ Total assets $ $ Liabilities and Stockholders’ Deficiency Current Accounts payable $ $ Accrued liabilities (note 5) Due to related parties (note 7) Total liabilities Stockholders’ Deficiency Common stock (note 6) Authorized: 100,000,000 common shares, $0.001 par value 400,000 common shares, without par value Issued and outstanding: 2,291,000 common shares, $0.001 par value Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ deficiency ) ) Total liabilities and stockholders’ deficiency $ $ Nature of operations and going concern (note 1) Subsequent event (note 9) See accompanying notes to financial statements. F-1 CELLDONATE INC. (A Development Stage Company) Statements of Operations (Unaudited – Expressed in US dollars) For the three months ended September 30, 2010 For the three months ended September 30, 2009 For the six months ended September 30, 2010 For the six months ended September 30, 2009 Period from August15, 2006 (inception) to September 30, 2010 Expenses Accounting and legal $ Licenses and fees Bank charges Consulting and development fees - Office - 11 - 11 Amortization - 44 - 88 Net loss and comprehensive loss for period $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to financial statements. F-2 CELLDONATE INC. (A Development Stage Company) Statements of Cash Flows (Unaudited – Expressed in US dollars) For the six months ended September 30, 2010 For the six months ended September 30, 2009 Period from August15, 2006 (inception) to September 30, 2010 Cash Flow from Operating Activities Net loss for the period $ ) $ ) $ ) Amortization of equipment - 88 Shares issued for services - - Changes in assets and liabilities Accounts payable ) Accrued liabilities ) Cash Used in Operating Activities ) ) ) Cash Flow from Investing Activity Purchase of equipment - - ) Cash Flow from Financing Activities Net proceeds from issuance of common stock - - Advances from related parties Cash Provided by Financing Activities Increase (Decrease) in Cash ) ) Cash, Beginning of Period - Cash, End of Period $ $ $ Supplemental information Shares issued for services $
